Citation Nr: 0922387	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-00 280	)	DATE
	)
	)
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for additional disability, nasal congestion pain and 
left ear pain, due to VA surgical treatment in April 2004.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1958 to October 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  .

In a rating decision in November 2008, the RO denied the 
claim for VA disability compensation under 38 U.S.C.A. § 1151 
for additional disability, hearing loss, tinnitus, and 
disequilibrium, due to VA surgical treatment in April 2004.  
As the Veteran has not initiated an appeal of the claim, the 
claim has not been developed for appellate review by the 
Board.  The Veteran does have the remainder of the one-year 
period from November 10, 2008, to file a notice of 
disagreement to initiate an appeal of the claim. 

In May 2009, the Veteran did not appear at a hearing before 
the Board.  Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn.  38 
C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran does not have additional disability related to 
nasal congestion pain and left ear pain due to surgical 
treatment in April 2004.

CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 
1151 due to VA surgical treatment in April 2004 have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2005.  The notice included the type of evidence to 
substantiate the claim under 38 U.S.C.A. § 1151, namely, 
evidence of additional disability the result of VA surgical 
treatment due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar incidence of fault on 
the part of the VA, or that the additional disability was the 
result of an event that was not reasonably foreseeable. 

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any nonfederal records on his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim, except for evidence that the additional 
disability was an event not reasonable foreseeable; and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the provisions for the effective date of the claim and 
for the degree of disability assignable.). 

As for the omission of the VCAA notice, pertaining to the 
provisions for the effective date of the claim and for the 
degree of disability assignable, as the claim is denied, no 
effective date or disability rating can be assigned as a 
matter of law.  Therefore the content error was harmless 
error.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, the 
only source identified by the Veteran regarding medical care 
of his claim.

While the RO did not conduct a medical inquiry in the form of 
a VA examination or VA opinion, there is no evidence that the 
claimed disabilities may be associated with the VA surgery of 
April 2004.  Under these circumstances, a medical examination 
with medical opinion is not required under 38 C.F.R. § 
3.159(c)(4).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law and Regulations

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply:

Compensation is awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service- connected.  A disability 
is a qualifying additional disability if the disability was 
caused by VA surgical treatment, and the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical treatment; or the 
additional disability was not reasonably foreseeable.  
38 U.S.C.A. § 1151 (a)

Under 38 C.F.R. § 3.361 (c), a claim based on additional 
disability due to surgical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that VA's hospital care, medical or surgical treatment, or 
examination resulted in additional disability or death.  
Merely showing that a veteran received treatment and that the 
veteran has an additional disability does not establish 
cause.  

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the surgical treatment 
caused the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

VA treatment cannot cause the continuance or natural progress 
of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate 
cause of disability is the action or event that directly 
caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361.

Whether the proximate cause of an additional disability is an 
event not reasonably foreseeable is to be determined based on 
what a reasonable health care provider would have foreseen.  
38 C.F.R. § 3.361  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  38 C.F.R. § 
3.361(d).

Factual Background

In January 2004, VA tested the Veteran's hearing and 
established that the Veteran suffered from a moderate to 
severe sensorineural hearing loss in his right ear and a 
hearing loss that slopped to a severe sensorineural hearing 
loss.  Hearing aids were recommended.

In April 2004, the Veteran reported to VA ENT clinic with a 
long history of hearing loss.  The Veteran also described 
discomfort in the left ear and nasal congestion.  After 
physical examination, the pertinent finding was a small 
polypoid structure near the fossa of Rosenmuller on the left 
nasopharynx.

On April 28, 2004, the Veteran underwent an endoscopic biopsy 
of the 1 cm. mass at VA.  All risks and benefits were 
explained to the Veteran and a signed informed consent form 
appears in the record.  In a pre-operative note, the 
physician noted the Veteran had a history of eustachian tube 
dysfunction.  

The biopsy proceeded uneventfully, but postoperatively the 
Veteran developed right-sided swelling and edema described as 
either laryngeal or palatal.  The Veteran was returned to the 
operating room and intubated.  The next day he was 
discharged, and there was no edema or fever or respiratory 
complaints. 

On a follow-up visit in May 2004, the Veteran complained of 
some neck pain, which had resolved by the time of his 
appointment.  He felt he was breathing well and his only 
complaint was a reaction to medication for an unrelated 
condition. 

In September 2004, the Veteran stated that he felt much 
better and that he did not have any symptoms except 
intermittent "itchiness" of the ear, which only occurred in 
the winter.  Over the next two years, the Veteran was seen by 
various VA physicians for other medical conditions but at no 
time did he complain or was he treated for nasal congestion 
or left ear pain.  

Starting in June 2004 and up to April 2006, the Veteran was 
prescribed ear drops, but the records do not indicate what 
condition the ear drops were for.  

In October 2006 and in January 2007, the Veteran had a 
prescription for analgesic ear drops.  By August 2007, the 
Veteran was not taking ear drops of any kind.  And there has 
been no complaint, treatment, or diagnosis of nasal 
congestion or left ear pain since. 

Analysis

The Veteran asserts that the biopsy by VA in April 2004 left 
scar tissue, resulting in continued pain and breathing 
problems and that a physician told him that the problems were 
caused by scar tissue.  He also has stated that he sought 
treatment only once for the claimed disabilities resulting 
from the VA surgery.  He asserts that he suffers from nasal 
congestion and left ear pain. 



The record shows that nasal congestion and left ear pain were 
present before the biopsy by VA.  And there is no additional 
disability as the result of the biopsy related to either 
nasal congestion or left ear pain.  The eardrops that the 
Veteran received do not support a finding of additional 
disability related to the biopsy by VA. 

Comparing the Veteran's nasal congestion and left ear pain 
before the biopsy and after, the record does not establish 
that the biopsy by VA in April 2004 caused additional 
disability.  Without evidence of additional disability, the 
condition precedent to the claim under 38 U.S.C.A. § 1151 has 
not been established. 

And without competent evidence of additional disability, the 
Board need not reach the questions of either fault on the 
part of VA or an event not reasonably foreseeable. 

As for the Veteran's statements that nasal congestion and 
left ear pain, resulted from a lack of skill by VA, although 
the Veteran is competent to describe his symptoms, where as 
here, the determination involves a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159  

As a layperson he is not shown to be qualified to offer an 
opinion on the question of medical causation.  For this 
reason, the Board rejects his statements as competent 
evidence to substantiate the claim that he suffered 
additional disability due to VA surgical treatment.



To the extent the Veteran is not offering his own opinion but 
is reporting what a physician told him about the cause of his 
problems, hearsay medical evidence, as transmitted by a lay 
person, is not competent evidence because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence. 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As the Board may consider only competent, medical evidence to 
support its finding on a question involving medical 
causation, where a lay assertion about medical causation is 
not competent evidence, and as there is no favorable 
competent medical evidence to support the claim, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for 
additional disability, nasal congestion and left ear pain, 
due to VA surgical treatment in April 2004 is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


